Per Curiam,
This was a petition by fifty coal miners asking the court “ to revoke the appointment of James Martin to the office of mine inspector.” .
The ground of the petition is stated in general to be “ that *273the same James Martin is incompetent ” (meaning ineligible) “ to perform the duties of the said office for causes that existed prior to his appointment, viz.” specifying first, that Martin did not appear before the board of examiners in June, 1908, the last examination before his appointment as required by the act- of June 8, 1901, and did not file the required certificate from the board; second, that Martin was passed at the examination in 1902 by the lowest possible average to qualify him, was a candidate at the next general election and was defeated; third, that Martin’s certificate of examination in 1902 was never filed in the county commissioner’s office as required by law; fourth, that the court had no authority to fill the vacancy to which Martin was appointed ; and fifth, that “ wanting the confidence and co-operation of the men employed in the mines ” Martin cannot “ effectively or efficiently perform the duties of the office.”
The petition professes to be under the Act of June 8, 1901, P. L. 535, but it is clearly not within its provisions. By section 19, P, L. 545, on a petition by fifty or more reputable coal miners setting forth that any inspector of mines who “ neglects his duties, or is incompetent, or is guilty of malfeasance in office, ” the court shall issue a citation and if upon investigation it finds that the said inspector “ is neglectful of his duties, or is incompetent to perform the duties of his office for any cause that existed previous to his election or that has arisen since his election, or that he is guilty of malfeasance in office ” it shall remove him and proceed to fill the vacancy.
This is a statutory proceeding by which an officer, whether only appointed to-fill a vacancy or regularly elected for a full term, can be deprived of his office upon summary hearing by the court upon charges preferred by irresponsible parties not even required to set forth that they are citizens or residents of his district. All such proceedings must show clear statutory authority to support them, and must follow the statutory provisions strictly. The present petition entirely fails in this respect. None of the grounds set forth in it is within the statute. The. first three aver ineligibility for the appointment, and the fourth, want of jurisdiction in the court to appoint. These if valid objections are grounds for ouster on quo warranto but not for summary deprivation of office on petition under the act. Of *274the fifth and last ground set up, that the miners will not cooperate with Martin and regard him with dislike, it is enough to say that it is not within the statutory grounds of removal and to sustain it would vest the appointment of inspectors in the miners instead of the voters or the court where the law places it.
We pass over the question of the right of appeal in such statutory proceedings, argued by appellee, and have considered the case as upon certiorari. If the court had granted the prayer of petition and removed Martin we should have been obliged on certiorari to reverse the order for plain want of jurisdiction under the statute, apparent on the face of the record. For the same reason we must now sustain the court in dismissing the petition.
In the view we take of the case the question of the jurisdiction of the court to fill the vacancy does not necessarily arise at the present time, but as it was carefully considered in the court below and has been elaborately argued in the paper-books here, we think proper to say that the opinion of the learned court below is a convincing vindication of its authority to appoint.
Order affirmed.